Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2017

                                      No. 04-17-00169-CV

                                      Rufel L. ESTRADA,
                                           Appellant

                                                v.

                                       Tatiana ESTRADA,
                                             Appellee

                   From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CI00328
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
Sitting:       Karen Angelini, Justice
               Marialyn Barnard, Justice
               Rebeca C. Martinez, Justice


       On April 3, 2017, the trial court found that appellant is able to afford costs of court,
appeal, and the preparation of the court reporter’s record. On the same day, appellant filed a
motion in this court seeking review of the trial court’s order.

        On April 5, 2017, we ordered the preparation of a limited clerk’s record and reporter’s
record for purposes of conducting a review of the trial court’s order. These records were timely
filed in this court on or before April 21, 2017. We then conducted a review of the trial court’s
order.

        On May 2, 2017, we issued an order affirming the trial court’s April 3, 2017 order
finding that appellant is able to afford costs of court, appeal, and the preparation of the court
reporter’s record.

         On May 3, 2017, appellant filed a second motion seeking review of the trial court’s order
in which he asserts that, because this court did not grant his motion for review within ten days of
filing the motion, his motion was granted by operation of law. For support, appellant cites Rule
20.1(j)(4) of the Texas Rules of Appellate Procedure. However, Rule 20.1 was amended in 2016
to delete the provision on which appellant relies. See TEX. R. APP. P. 20.1. Furthermore, Rule 145
of the Texas Rules of Civil Procedure now governs a party’s claim that he is unable to afford
costs for preparation of the appellate record. The current version of Rule 145 requires this court
to rule on a motion for review “at the earliest practicable time,” but it does not otherwise set a
deadline for this court’s ruling on the motion. See TEX. R. CIV. P. 145(g)(4).

       Therefore, appellant’s second motion for review, which we construe as a motion to
reconsider our May 2, 2017 order affirming the trial court’s order, is DENIED. The clerk’s
record and the reporter’s record for this appeal remain due on May 5, 2017.



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court